Exhibit 10.1

 

 

 

 

April 7, 2020

 

Gevo, Inc.

345 Inverness Drive South, Building C, Suite 310

Englewood, Colorado 80112

 

Gevo Development, LLC

c/o Gevo, Inc.

 

Agri-Energy, LLC

c/o Gevo, Inc.

 

Re:     Gevo, Inc.’s 12.0% Convertible Senior Secured Notes due 2020/2021

 

Gentlemen,

 

Reference is hereby made to

 

 

1.

The Exchange and Purchase Agreement dated as of January 10, 2020, between, on
the one hand, Gevo, Inc. (“Gevo”) and its wholly-owned subsidiaries Gevo
Development, LLC and Agri-Energy, LLC (such subsidiaries, the “Guarantors” and,
together with Gevo, the “Company Parties”) and, on the other hand, Wbox 2019-3
Ltd. (the “Initial Holder”), and Whitebox Advisors LLC (the “Representative”),
pursuant to which the Initial Holder acquired $14,381,706.00 aggregate principal
amount of the 12% Convertible Senior Secured Notes due 2020/2021 issued by Gevo
and guaranteed by the Guarantors (the “Notes”) and was granted the option to
purchase certain additional securities (the “Additional Notes”) upon the terms
and subject to the conditions set forth therein (the “E&P Agreement”);

 

 

2.

The Indenture dated as of January 10, 2020, between the Company Parties and
Wilmington Savings Fund Society, FSB, as trustee and collateral trustee,
pursuant to which the Notes were issued and any Additional Notes would be issued
(the “Indenture”);

 

 

 

3.

The Registration Rights Agreement dated as of January 10, 2020, between Gevo and
the Initial Holder pursuant to which Gevo agreed, upon the terms and subject to
the conditions set forth therein, to register under the Securities Act of 1933,
as amended, any shares of common stock of Gevo that might be issued upon
conversion of the Additional Notes as provided in the Indenture (the “RR
Agreement”);

 

 

 

4.

The First Supplemental Indenture of even date hereof (the “Supplemental
Indenture”) pursuant to which the parties to the Indenture, in compliance with
the provisions thereof, amended certain provisions of the Indenture to, inter
alia, extend until June 30, 2020, the deadline for securing the Stockholder
Approval (as defined in the Indenture) which, when coupled with a reduction in
the outstanding principal amount of all securities issued by Gevo under the
Indenture, would extend the maturity of the Notes and any Additional Notes until
April 1, 2021 (the Indenture, as amended by the Supplemental Indenture, the
“Amended Indenture”); and

 

 

 

5.

The Joinder Agreements of even date herewith pursuant to which each of Whitebox
Relative Value Partners, LP, Whitebox GT Fund, LP, Whitebox Multi-Strategy
Partners, LP and Pandora Select Partners, LP (collectively, the “Current
Holders”), having acquired a portion of the Notes from the Initial Holder has,
with Gevo’s consent, become a party to each of the E&P Agreement and the RR
Agreement.

 

 

This letter (the “Letter Agreement”) will formalize and evidence our agreement
as follows:

 

 

A.

From the date hereof, notwithstanding any provision to the contrary therein, for
all purposes under the E&P Agreement (including for purposes of the definition
of “Option Period” thereunder), “Stockholder Proposal” shall have the meaning
ascribed to that term in the Amended Indenture; accordingly, the term will
include a proposal submitted at Gevo’s 2020 annual stockholder meeting pursuant
to the Amended Indenture.

 

 

B.

From the date hereof, notwithstanding any provision to the contrary therein, for
all purposes under the RR Agreement (including for purposes of the definition of
“Option Exercise Period” thereunder), “Stockholder Proposal” shall have the
meaning ascribed to that term in the Amended Indenture; accordingly, the term
will include a proposal submitted at Gevo’s 2020 annual stockholder meeting
pursuant to the Amended Indenture.

 

 

 

C.

Paragraph A of this Letter Agreement is supplemental to the E&P Agreement and
shall be deemed to form a part of, and shall be construed in connection with and
as part of, the E&P Agreement for any and all purposes. Except as specifically
modified herein, the E&P Agreement, as amended, supplemented or otherwise
modified hereby shall remain in full force and effect in accordance with its
terms.

 

 

 

D.

Paragraph B of this Letter Agreement is supplemental to the RR Agreement and
shall be deemed to form a part of, and shall be construed in connection with and
as part of, the RR Agreement for any and all purposes. Except as specifically
modified herein, the RR Agreement, as amended, supplemented or otherwise
modified hereby shall remain in full force and effect in accordance with its
terms.

 

 

 

E.

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the state of New York without regard to conflicts of laws principles
thereof other than Section 5-1401 of the General Obligations Law.

 

 

 

F.

Each of the parties hereto hereby irrevocably and unconditionally

 

 

 

a.

submits, for itself and its property, to the nonexclusive jurisdiction of any
competent New York State court or federal court of the United States sitting in
the State and City of New York, County of New York and Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Letter Agreement, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such state court sitting in the State and City of
New York, County of New York and Borough of Manhattan or, to the extent
permitted by law, in such federal court sitting in the State and City of New
York, County of New York and Borough of Manhattan;

 

 

b.

waives, to the fullest extent it may legally and effectively do so, (i) any
objection which it may now or hereafter have to the laying of venue of any suit,
action proceeding arising out of or relating to this Letter Agreement in any
such New York State or federal court; and (ii) the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court; and

 

 

 

c.

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR THE TRANSACTION CONTEMPLATED BY THE E&P AGREEMENT OR THE RR
AGREEMENT.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

Kindly indicate your agreement to the foregoing by having this Letter Agreement
executed by your duly authorized representative where provided below.

 

Sincerely,

 

WHITEBOX ADVISORS, LLC., for itself and on behalf of each of the Current
Holders,

 

 

By: /s/ Luke Harris________________

Name: Luke Harris

Title: General Counsel - Corporate, Transactions & Litigation

 

Accepted and agreed to on the date first above written,

 

GEVO, INC.

 

By: /s/ L. Lynn Smull               

Name: L. Lynn Smull

Title: Chief Financial Officer

 

AGRI-ENERGY, LLC

 

By: /s/ L. Lynn Smull               

Name: L. Lynn Smull

Title: Chief Financial Officer

 

GEVO DEVELOPMENT, LLC

 

By: /s/ L. Lynn Smull               

Name: L. Lynn Smull

Title: Chief Financial Officer

 